DETAILED ACTION
An amendment, amending claims 1 and 8 and adding new claims 16 and 17, was entered on 1/15/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that Onishi does not anticipate the newly added limitation that the melt viscosity of the polymer at 190˚C is at least 0.6 Pa-s because Onishi only discusses the melt viscosity at 130˚C.  This is persuasive.  Because it is not possible for the office to determine the melt viscosity of the polymer of Onishi at 190˚C when data is only provided at 130˚C, a new rejection is presented below in response to this amendment.
Applicant also argues that Onishi teaches a polymer with a molecular weight of 1400 and a person of ordinary skill in the art would have presumed that such a polymer would not have the claimed melt viscosity.  This is not persuasive.  Onishi teaches that a variety of epoxy resins can be selected as the polymer and does not limit the polymer to one having a set molecular weight (¶ 0017).  For example, Onishi also teaches that the epoxy can be Epikote 1007 which has a molecular weight of about 2900.
Applicant argues that the claimed melt viscosity results in a film having more excellent weather resistance based on Examples 1-5 vs. 6.  This is not persuasive.  The polymer used in example 6 also has a melt viscosity at 190˚C of more than 0.6 Pa-s (see p. 22, lines 26-27 which indicates that resin A6 has a melt viscosity of 1.69 Pa-s).  Additionally, the same excellent weather resistance appears in example 7 (see Table 4) where the polymer A7 has a melt viscosity at 190˚C of 0.55 Pa-s.  This suggests that the improved weather resistance is not due to the melt viscosity as applicant argues.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi (JP H11-300271, machine translation) in light of Everaerts et al. (US 5,962,546).  (Nishizaki et al. is also cited as evidence regarding the molecular weight of Epokote 1007).
Claims 1, 3, 4, 7, 8, 11 and 13:  Onishi teaches a process of forming a coated article by electrostatic powder coating (¶ 0001) comprising the steps of: applying a curable powder coating material containing an epoxy resin with no fluorine atom, a curing agent and a colorant (i.e. claimed pigment) (¶ 0016) onto an aluminum substrate (¶ 0007); applying a fluorinated epoxy polymer having an epoxy curing agent and no pigment (¶¶ 0018-0019) to a surface of the curable powder layer; and heating both layers simultaneously at 180°C to form a coating (¶¶ 0005-0006).
Onishi teaches that the melt viscosity of the fluorine-free polymer is 1-100 Pa-s at 130˚C (¶ 0030), but does not report the melt viscosity at 190˚C.  Additionally, Onishi teaches that a variety of suitable epoxy resins having different molecular weights can be selected as the epoxy resin (¶ 0017).  Everaerts teaches a process of electrostatically coating a polymer and explains that the viscosity of the polymer selected can be adjusted depending on the desired coating thickness (3:7-19).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a melt viscosity at 190˚C for the epoxy resin in Onishi of 0.6-10 Pa-s with the predictable expectation of success depending on the desired coating thickness.
Claim 2:  Onishi teaches that the fluorinated powder further includes a benzotriazole UV absorber (¶ 0017).
Claim 6:  Onishi teaches that the fluorinated polymer has hydroxyl side chains (¶ 0025) and that the epoxy curing agent has at least two isocyanate groups per reactive group (¶¶ 0022-0025).
Claim 10:  Onishi is silent regarding the angle of repose.  However, Onishi teaches the same components deposited using the same process steps as those which applicant discloses will yield this feature.  Therefore, it is inherent that the process of Onishi results in the claimed angles of repose.
Claim 16:  Onishi teaches that one suitable epoxy resin is Epikote 1007 which has a molecular weight of about 2900 (see Table A in Nishizaki).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Everaerts in light of Saito et al. (US 2015/0072151).
Claim 5:  Onishi teaches that polyvinyl fluorine containing polymers are useful (¶ 0026), but fails to teach that the polymer is PVDF.  Saito teaches a process of powder coating using a fluorine polymer and explains that suitable polyvinyl fluorine polymers include PVDF (¶ 0032).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected PVDF as the fluorine polymer in Onishi with the predictable expectation of success.
Claim 12:  Onishi teaches that each of the polymer layers are formed by electrostatic coating (¶¶ 0005-0006), but fails to discuss the voltage used.  Saito teaches that a suitable voltage for powder coating polymer is -50 to -100 kV (¶ 0149).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a voltage of -50 to -100 kV for each of the electrostatic coating steps in Onishi with the predictable expectation of success.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Everaerts in light of Okazaki (JP 2003-211083, machine translation).
Claim 9:  Onishi teaches that the melt viscosity of the fluorinated polymer is up to 10 Pa-s (¶ 0030), but fails to teach that the melt viscosity of the fluorinated polymer is higher than the melt viscosity of the non-fluorinated polymer.  However, Okazaki teaches a process of powder coating a plurality of layers on one another (¶ 0001) and explains that the melt viscosity of the upper layer should be higher than the melt viscosity of the lower layer in order to improve the quality of the coating (¶¶ 0024-0025).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a lower melt viscosity for the fluorinated polymer than for the non-fluorinated polymer in Onishi with the predictable expectation of success in order to have provided a better quality coating.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Everaerts in light of Zoboli et al. (US 2012/0199250).
Claim 14:  Onishi teaches that the substrate is aluminum, but fails to teach that it has been modified.  Zoboli teaches a process of modifying the surface of an aluminum substrate with zirconium in order to render is more receptive to an electrostatic polymer coating (Abst.; ¶¶ 0064-0067).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the aluminum substrate of Onishi with zirconium in order to have made it more receptive to layer polymer coating with the predictable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Everaerts in light of Itou et al. (US 2002/0114953).
Claim 15:  Onishi teaches that the coated article is a vehicle component and fails to teach that it is an exterior component of a building.  Itou teaches a process of forming a powder coating on an article and explains that suitable uses for this article are either as a vehicle component or as an exterior component on a building (¶ 0067).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the process in Onishi on a building component with the predictable expectation of success.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi and Everaerts in light of Brendley (US 3,711,449).
Claim 17:  Onishi fails to disclose the amount of colorant included in the mixture.  Brendley explains that it is well known that the amount of colorant included in a coating can be adjusted based on the desired coloring effect (5:7-14). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a content of colorant in the powder coating of Onishi equal to 20-200 parts by mass per 100 parts by mass of the epoxy resin with the predictable expectation of success depending on the desired color effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712